Petition for Permissive Appeal Denied and Memorandum Opinion filed
February 6, 2014.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-14-00023-CV

        RODOLFO REGOJO AND LORRAINE MANON, Appellants
                                        V.

      GRAND LAKES COMMUNITY ASSOCIATION, INC., Appellee

               On Appeal from the County Court at Law No. 1
                         Fort Bend County, Texas
                  Trial Court Cause No. 12-CCV-049530

                 MEMORANDUM                     OPINION
      On January 8, 2014, appellants filed a petition for permissive appeal in this
court. See Tex. Civ. Prac. & Rem. Code § 51.014; see also Tex. R. App. P. 28.3.
Appellants have not established that they are entitled to a permissive appeal.
Accordingly, we deny appellants’ petition for permissive appeal.

                                             PER CURIAM

Panel consists of Chief Justice Frost and Justices Busby and Donovan.